Citation Nr: 1725877	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  15-36 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability.

2. Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

3. Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

4. Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

5. Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea.

6. Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression.

7. Entitlement to service connection for a bilateral foot disability, to include pes planus.

8. Entitlement to service connection for a bilateral eye disability.

9. Entitlement to service connection for a left knee disability.

10. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1978 to October 1986.

This matter comes to the Board of Veterans' Appeals from a May 2013 ratings decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in St. Petersburg, Florida.  A transcript of the hearing is of record.

As the record reflects a diagnosis of depressive disorder rather than schizophrenia, the Board has recharacterized the claim as one for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In addition, as the Veteran has numerous diagnoses of the feet, the Board has recharacterized his pes planus claim more generally as a bilateral foot condition.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder and for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. An August 2010 rating decision denied entitlement to service connection for a right shoulder disability; the Veteran did not appeal.

2. Evidence added to the record since the August 2010 rating decision, is cumulative and does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for a right should disability.

3. An August 2010 rating decision denied entitlement to service connection for a right knee disability; the Veteran did not appeal.

4. Evidence added to the record since the August 2010 rating decision does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for a right knee disability.

5. An August 2010 rating decision denied entitlement to service connection for a left knee disability; the Veteran did not appeal.

6. Evidence added to the record since the August 2010 rating decision, which was not previously of record and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim for entitlement to service connection for a left knee disability.

7. An August 2010 rating decision denied entitlement to service connection for a low back disability; the Veteran did not appeal.

8. Evidence added to the record since the August 2010 rating decision is cumulative and does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for a low back disability.

9. An August 2010 rating decision denied entitlement to service connection for sleep apnea; the Veteran did not appeal.

10. Evidence added to the record since the August 2010 rating decision, which was not previously of record and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim for entitlement to service connection for sleep apnea.

11. The Veteran's bilateral foot disability was not incurred in or caused by service, did not onset as arthritis within one year of service, and the Veteran has not continuously expressed symptoms since service.

12. The Veteran's bilateral eye disability was not incurred in or caused by service.

13.  The Veteran's left knee disability was not incurred in or caused by service, did not onset as arthritis within one year of service, and the Veteran has not continuously expressed symptoms since service.


CONCLUSIONS OF LAW

1. The criteria for reopening the claim for entitlement to service connection for a right should disability have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2. The criteria for reopening the claim for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for reopening the claim for entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4. The criteria for reopening the claim for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5. The criteria for reopening the claim for entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6. The criteria for entitlement to service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

7. The criteria for entitlement to service connection for a bilateral eye disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

8. The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I. New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by the submission of new and material evidence.  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

"New" evidence means evidence not previously submitted to VA decision makers.  "Material" evidence means evidence that relates to an unestablished fact necessary to substantiate the claim.  Cumulative or redundant evidence is not new and material.  38 C.F.R. § 3.156(a).

In order to reopen, the new and material evidence must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  This is a low threshold that is meant to enable, rather than preclude, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not on whether the evidence remedies the principle reason for the previous denial, but whether the evidence, taken together, would at least trigger the duty to assist by providing a medical opinion.  Id. at 117.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

A. Right Shoulder

The RO denied the Veteran's original claim for a right shoulder disability in August 2010.  The Veteran did not appeal this decision or provide additional material evidence within one year.  The decision is final.

The August 2010 rating decision acknowledged a right shoulder condition and acknowledged that the Veteran testified to an onset during service.  The rating decision, however, found that there was no nexus between the Veteran's current disability and service.  Accordingly, the RO denied the Veteran's claim.

The Veteran submitted new evidence in the form of medical records detailing current treatment and symptoms for his shoulder.  He also testified that during service that he felt that his shoulders were injured during service by picking up generators off of trailers.  

Because the RO denied the 2010 claim on the basis of lack of nexus, for evidence to be material, it must affect the nexus element.  The additional medical evidence about treatment for and symptoms of his right shoulder are not material because they address only the current disability and not the missing nexus element.  Medical records containing etiological opinions could affect nexus, but have not been provided.  

The Veteran's testimony about picking up generators is also not material.  The RO previously acknowledged the Veteran's assertion that his shoulder disability began in service and his additional testimony is cumulative of what was already acknowledged by the RO.  Moreover, the testimony does not provide competent medical evidence that would affect nexus.

The evidence added to the record since the August 2010 denial is not new and material evidence.  The claim for service connection for a right shoulder disability will not be reopened.

B. Right Knee

The RO denied the Veteran's original claim for a right knee disability in August 2010.  The Veteran did not appeal this decision or provide additional material evidence within one year.  The decision is final.

The August 2010 rating decision acknowledged a right knee condition, and further acknowledged that the Veteran reported surgery during service.  The RO, however, found that there was no nexus between the Veteran's current disability and service.  Accordingly it denied the Veteran's claim.

The Veteran has submitted new evidence in the form of medical records detailing current treatment and symptoms for his right knee.  The Veteran also testified that he stood, ran and marched during service.  

Because the RO denied the 2010 claim on the basis of lack of nexus, for evidence to be material, it must affect the nexus element.  The recent medical records do not include medical or other etiological opinions, but instead provide the level of current severity.  This evidence is not material.

The Veteran's testimony as to in-service events is also not material.  The in-service events to which the Veteran testified do not affect nexus as they do not provide evidence of etiology.

The evidence added to the record since the August 2010 denial is not new and material evidence.  The claim for service connection for a right knee disability will not be reopened.

C. Left Knee

The RO denied the Veteran's original claim for a left knee disability in August 2010.  The Veteran did not appeal this decision or provide additional material evidence within one year.  The decision is final.

The August 2010 rating decision denied service connection because the Veteran had not been clinically diagnosed with a left knee disability.

Additional evidence, including medical records and a 2015 VA examination has been added to the record.  The 2015 VA examiner diagnosed the Veteran with patellofemoral pain syndrome of the left knee.  This diagnosis is material because the Veteran was previously denied for lack of a diagnosis.

New and material evidence has been added to the record since the August 2010 denial.  The claim for service connection for a left knee disability is reopened.

D. Low Back

The RO denied the Veteran's original claim for a low back disability in August 2010.  The Veteran did not appeal this decision or provide additional material evidence within one year.  The decision is final.

In the August 2010 rating decision, the RO acknowledged that the Veteran had a lower back condition and that the Veteran was seen during service for back pain.  The RO, however, found that there was no nexus between the Veteran's current disability and service and that the Veteran's disability did not manifest to a compensable degree within one year of service.  Accordingly it denied the Veteran's claim.

The Veteran has submitted new evidence in the form of medical records detailing current treatment and symptoms for his lower back.  The Veteran also testified that he stood, ran and marched during service, as well as lifted heavy generators.  

Because the RO denied the 2010 claim on the basis of lack of nexus, for evidence to be material, it must affect the nexus element.  The additional medical evidence about treatment for and symptoms of his low back disability are not material because they address only the current disability.  Medical records containing etiological opinions could affect nexus, but have not been provided.

The Veteran's testimony about standing, marching, running, and picking up generators is also not material.  The RO previously acknowledged that the Veteran had back pain in service, and the Veteran's additional testimony is cumulative.  In addition, the testimony does not provide competent medical evidence of etiology that would affect nexus.

The evidence added to the record since the August 2010 denial is not new and material evidence.  The claim for service connection for a low back disability will not be reopened.

E. Sleep Apnea

The RO denied the Veteran's original claim for sleep apnea in August 2010.  The Veteran did not appeal this decision or provide additional material evidence within one year.  The decision is final.

The August 2010 rating decision held that the Veteran had not been clinically diagnosed with sleep apnea because the Veteran failed to report for his examination.  The RO accordingly denied the Veteran's claim.

The Veteran had a sleep study performed in March 2012.  The sleep study resulted in a diagnosis of mild obstructive sleep apnea.  As the Veteran has now been diagnosed with sleep apnea, evidence that is both new and material to a previously denied claim has been obtained.  The Veteran's claim for sleep apnea is reopened.

II. Service Connection

As mentioned above, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  As discussed above, arthritis is a qualifying chronic disease.  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

A. Bilateral Foot Disability

The Veteran's service treatment records were silent for injuries to the feet.  The Veteran denied foot injuries at separation and the separation examination was negative for foot symptoms or disorders.

The Veteran was diagnosed in December 2010 with ulcers of the foot, in particular his toes (hallux ulceration).  Pes planus and other disabilities were not noted.

In October 2012, the Veteran had part of his left second toe amputated.  He was diagnosed with osteomyelitis at the time.  No other foot disabilities were noted.  The Veteran had his amputation modified with further surgery in November 2012.

In March 2013 the Veteran was diagnosed with hallux limitus of the left foot.  He had a left foot tailor bunionectomy at that time.  No other podiatric complaints were noted.

Medical records from February 2015 reported right plantar hallux ulceration.  No other podiatric complaints were noted at the time.  

The Veteran had foot x-rays taken in May 2015 for a chronic right hallux wound.  The radiologist noted a questionable abnormality that could be due to bone destruction.  No other diagnoses were made.

The Veteran had foot x-rays taken in June 2015.  The radiologist reported that there was no evidence of first digit erosions, and recommended an MRI.

The Veteran had an MRI taken of his right foot in August 2015 for a chronic right hallux ulcer.  The MRI reported inflammatory changes at the great toe.  The radiologist noted that the findings were suspicious.

The Veteran had foot x-rays taken in September 2015 for a chronic right hallux ulcer.  The radiologist noted that there was a probable area of bone destruction and that pes planus with plantar calcaneal spur was also noted.

The Veteran had foot x-rays taken in November 2015 for a chronic right hallux ulcer.  The radiologist reported that there was no definite evidence suggesting osteomyelitis.  The radiologist further reported mild osteoarthritis of the first metatarsophalangeal joint and pes planus of the right foot.

The Veteran had foot x-rays taken in February 2016 due to a right hallux ulcer.  The radiologist noted increased soft tissue density along the medial aspect of the right great toe and recommended further evaluation.

The Veteran had foot x-rays taken in May 2016 due to a right hallux ulceration.  Hammertoe deformity was noted for the second and third toes.  The reported noted that "[t]here is pes planus with tiny plantar calcaneal spur and moderate sized spur at the insertion of the Achilles tendon unchanged."  The report noted that there was possible bone destruction consistent with osteomyelitis.

The Veteran had foot x-rays taken in July 2016 due to a chronic hallux wound on the right foot.  A hallux valgus deformity was noted without any further bone disability.

The Veteran had foot x-rays taken in August 2016 due to a right hallux ulcer.  Mild hallux valgus was noted

The Veteran has had a number of foot disabilities noted at one time or another in his medical records including hallux valgus, hallux limitus, hallux ulceration, osteomyelitis, and pes planus.  Although the diagnoses have not been consistent through the years, some or all of these satisfy Shedden element (1).

Shedden elements (2) and (3), however, are not satisfied.  The Veteran's service treatment records are silent for any injuries to the feet, the Veteran denied foot symptoms at discharge, and the discharge examination reported no foot conditions.  The Veteran did testify that he believed that marching, standing and carrying loads caused his foot disabilities.  Although it is not doubted that the Veteran did these things during service, they do not themselves constitute an injury or disease in service without more.

Even if Shedden element (2) were satisfied, however, element (3), the nexus element, is not satisfied.  The Veteran did not report any medical complaints until 2010.  The record is then silent until 2012 to 2013 when the Veteran had a number of left foot problems.  Then starting in 2015, the Veteran had a number of right foot problems.  As the Veteran's disabilities did not appear until decades after service (at which point they required extensive medical attention) there is no suggestion of nexus.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint").  Accordingly, service connection must be denied.

The Veteran was not afforded a VA examination for his feet; however, one was not needed in this case.  As discussed above, both elements (2) and (3) were missing.  A VA examination would not add evidence relevant to element (2).  An examination could add evidence relevant to element (3), but there is nothing in the record that indicates that the Veteran's current disabilities may have resulted from service.  Even the low standard of McLendon has not been met.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

One of the Veteran's multiple x-rays mentioned the possibility of osteoarthritis.  The vast majority of the x-rays and examinations did not diagnose or describe osteoarthritis.  These x-rays and doctor's findings outweigh the single x-ray reading of osteoarthritis and the Veteran is not found to have osteoarthritis.  Even if he did, however, presumptive service connection and continuity of symptomatology would not be satisfied.  The Veteran did not report symptoms of arthritis within one year of service, and there is no evidence that the Veteran experienced arthritic symptoms until decades later. 

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for bilateral foot disability must therefore be denied.

B. Bilateral Eye Disability

The Veteran's service treatment records were silent for any mention of an eye injury or disability.  His separation report and examination note that the Veteran did not have an eye disability.

In January 2009 the Veteran reported injuring his eyes at his custodial job when chemical stripper flew into his left eye.  He applied for workers compensation for this injury.

In June 2012 the Veteran underwent eye surgery in an attempt to treat chronic angle-closure glaucoma.  The Veteran had a second surgery in October 2012 and a third eye surgery at the VA in May 2013.  The Veteran was reported to have primary open angle glaucoma, end stage at this time.  Cataracts and diabetic retinopathy were also mentioned.

The Veteran underwent cataract surgery in July 2014 and February 2015 at the VA medical center.  

The Veteran testified in April 2017 that he thought that straining his eyes and army food might have contributed to his blindness.  He also stated that his surgery at the VA medical center caused his blindness.  

Although the Veteran meets the current disability requirement of Shedden element (1), he does not meet the in-service event or nexus requirements.  There is nothing in the Veteran's service records to indicate that the Veteran had an eye injury or disease.  In addition, the Veteran reported that he had no eye injuries at separation, and the Veteran's separation examination noted normal eyes.  The Veteran also testified that he believed that the 2013 surgery, and not service, caused his blindness.  Normal strain and food intake also are not injuries or diseases of the eye.  Shedden element (2) is not satisfied.

Even assuming that element (2) was satisfied by the Veteran's eye strain or food intake during service, element (3) would not be satisfied.  The record is silent for any suggestion that the claimed in-service events may have caused the Veteran's glaucoma (or cataracts or diabetic retinopathy).  The Veteran also did not register a medical complaint for an eye injury until decades after service in 2009.  This delay further weighs against service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint").  Even then in 2009, the Veteran attributed his eye problem to his post-service profession and applied for workers compensation.  The weight of the evidence is against a connection between service and the Veteran's current eye disabilities.

Although the Veteran was not afforded a VA examination for his eye disability, VA was not required to provide an examination in this case.  The evidence does not show an in-service event or that even the low indication that the Veteran's eye disability may be associated with the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Absent some evidence that could link the Veteran's eye disability to something in the Veteran's service, a VA examination is not required.

The Veteran did have a VA examination in March 2017 for his eyes, which the RO did not have the opportunity to review.  This examination, however, was limited to the Veteran's § 1151 claim.  The examiner did not consider or opine upon service connection.  Accordingly, this evidence is not relevant to the instant appeal and the fact that the RO did not consider the evidence is not prejudicial.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for bilateral eye disability must therefore be denied.

C. Left Knee Disability

The Veteran's service treatment records were silent for injuries to his left knee.  The Veteran denied knee problems at separation and the separation examination did not identify any left knee problems.  The service treatment records did identify an injury to the Veteran's left shin while playing basketball, but do not mention the left knee.

The Veteran was afforded a VA examination in June 2010.  The Veteran reported at that examination that the left knee did not bother him.  The examiner reported that there was no diagnosis for the left knee as there were no symptoms, the examination was normal, and the imaging was normal.

The Veteran had x-rays of his left knee taken in September 2015.  The radiologist reported that there was no interval change since 2010, and concluded with "stable unremarkable examination."

The Veteran was afforded a VA examination in September 2015.  The examiner diagnosed patellofemoral pain syndrome of the left knee.  The Veteran reported at the examination that there was a lot of stress placed on his knees during service and that he banged his left knee on a Jeep around 1979 or 1980.  The Veteran did not report flare-ups, but rather a continuous pain.  The examiner reported that the records indicated degenerative or traumatic arthritis of the left knee.  The examiner concluded that the Veteran's presentation was consistent with mild patellofemoral pain syndrome of the left knee that most likely developed gradually over the years as a result of his prior job as a custodian and other activity.  The examiner opined that it was less likely than not related to service because the Veteran's medical records were silent for a left knee condition for 30 years after service and then silent again for another 5 years during which time the Veteran received medical attention for medical treatment for many other conditions.

In October 2015, the Veteran was in an automobile accident.  The Veteran reported the immediate onset of bilateral knee pain.  The Veteran denied symptoms of knee pain prior to the onset of the post-accident pain.

The Veteran testified in April 2017 that he felt his knees were related to the running and constantly standing during service.

The Veteran's diagnosed knee conditions satisfy Shedden element (1).  Shedden element (2) is likely not met, but even assuming that the general physical training in the service satisfied this element, Shedden element (3) has not been satisfied.  The Veteran did not report left knee problems in service and the separation examination found none.  The Veteran did not complain of left knee problems immediately after that, or indeed as late as his 2010 VA examination when the Veteran denied problems with his knees.  This weighs against service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint").  The VA examiner also opined that the Veteran was less likely than not service connected.  Finally, although the Veteran testified that he thought his knees were service connected, he stated that he had no symptoms until the October 2015 car accident.  This inconsistent reporting greatly limits the weight of the Veteran's testimony.  Taken together, the weight of the evidence is against a finding of service connection.

In addition, presumptive service connection for a chronic condition must be denied.  The Veteran has not been diagnosed with arthritis, but the examiner did mention arthritic changes.  Even assuming that the Veteran has arthritis, however, the Veteran denied symptoms during service, at discharge, and for decades after service.  The Veteran did not experience symptoms to a compensable degree within one year from discharge, and presumptive service connection must be denied.

Service connection under continuity of symptomatology must be denied for the same reason.  The Veteran denied having symptoms at discharge and as late as 2010.  His symptoms have not been continuous.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for bilateral eye disability must therefore be denied.


ORDER

The petition to reopen the claim for service connection for a right shoulder disability is denied.

The petition to reopen the claim for service connection for a right knee disability is denied.

The petition to reopen the claim for service connection for a left knee disability is granted.

The petition to reopen the claim for service connection for a low back disability is denied.

The petition to reopen the claim for service connection for sleep apnea is granted.

Entitlement to service connection for a bilateral foot disability, to include pes planus is denied.

Entitlement to service connection for a bilateral eye disability is denied.

Entitlement to service connection for a left knee disability is denied.


REMAND

I. Acquired Psychiatric Disability

The record reflects that the Veteran has a diagnosis of depression.  Although the earliest medical evidence extends back to only 2010, the Veteran testified that he began receiving psychiatric care within a year of service.  The Veteran also testified to experiencing traumatic events during service.  Although his service treatment records do not note a psychiatric condition, there only needs to be some indication that the Veteran's condition may be related to service for an examination to be required.  As this is a low standard, and as the Veteran has not been afforded a psychiatric examination, the Board will remand for a VA examination.

II. Sleep Apnea

The Veteran was afforded a sleep apnea examination in 2015.  The 2015 VA examiner opined against service connection because there was a lack of objective medical evidence or diagnosis of sleep apnea while in service.  The 2015 VA examiner, however, did not consider the opinion of the 2010 VA examiner, who noted that a sleep study had been performed during active duty and that the Veteran had symptoms suggestive of sleep apnea during active duty.

In addition, the August 2010 rating decision noted that service treatment records dated July 15, 1986 revealed subjective complaints of daytime somnolence.  These records cannot be located in the claims folder and the 2015 VA examiner appears not to have considered them.  A remand for a supplemental opinion is required to address these missing records and inadequate examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination with an appropriate medical professional for his acquired psychiatric disorder, to include depression and schizophrenia.  Forward the Veteran's claims folder to the examiner.  After reviewing the claims folder and performing any appropriate testing, the examiner should opine on:

(a) Identify all of the Veteran's psychiatric disorders (if any).  If the Veteran is not diagnosed with depressive disorder, explain why the diagnoses in the claims folder are inaccurate.

(b) For each disorder identified in (a), is it at least as likely as not (i.e. a 50 percent or greater probability) that the disorder was incurred in or caused by the Veteran's active service.   The examiner should particularly consider the Veteran's testimony that he sought treatment within a year of service for a psychiatric condition and his reported witnessing of a service member being killed.

A rationale for all requested opinions shall be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.

If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

2. Make reasonable efforts to locate records relating to the Veteran's in-service sleep study and July 15, 1986 service treatment records and associate them with the claims folder.  If the records are no longer available, note so on the record and inform the Veteran so that he has an opportunity to respond.

3. After completing (2) to the extent practicable, send a copy of the Veteran's claims folder to the 2015 VA examiner or another qualified medical professional if the original examiner is not available.  

After a complete review of the evidence, the examiner should provide an opinion on whether the Veteran's sleep apnea was at least as likely as not (i.e. a 50 percent or greater probability) incurred in or caused by active service.  If it is not at least as likely as not, the examiner should discuss the findings of the 2010 VA examiner and the 1986 report of somnolence in service.  

A rationale for all requested opinions shall be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.

If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why.

3. After completion of the above, readjudicate the Veteran's claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period of time to respond.  Then return the claim to the Board for further adjudication.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


